Title: From James Madison to Marquis de Someruelos, 13 June 1806
From: Madison, James
To: Someruelos, Marquis de



Sir
Departamento de Estado, Junio 13 de 1806

Se me ha hecho presente que Philip Clark natural del Estado de New Jersey y Ciudadano de los Estados Unidos, fue dexado en tierra el año 1804 desde un barco ballenero en que navegaba á causa de estar enfermo de una pierna; que fue cogido y guardado como prisionero durante ocho meses cerca de S. Blas en California, de donde lo trasladáron á VeraCruz, en cuya Ciudad se hallaba aun preso en Marzo ultimo.  Se le ha dicho que la causa de Su arresto (que ha durado dos años) es el haber estado empleado en pescar en mares pertenecientes exclusivamte: a España, y que lo trasladarian en la Havana.
Hallandome sin noticias particulares de este caso, no es mi animo el discutir como posee la España el derecho de impedir a otros que participen en el gozo de ciertas porciones de mar; ni Su aplicacion del caso de este individuo.  En Consequencia me ceñiré á observar, que debiendo parecer á los ojos de la humanidad una prisión tan larga y tan Severa bastante castigo por la ofensa que se Supone, debe expetarse que en caso que este hombre desgraciado haya sido transferido al Gobo. d. V. E. le pondrà en libertad, y que hará Sus buenos oficios recomendando a las Autoridades de Veracruz Si aun se halla alli.  Tengo el honor de ser con gran respeto y consideran. de V. E. el mas obedte. Servdr.

James Madison

